Title: To George Washington from Samuel Huntington, 7 February 1780
From: Huntington, Samuel
To: Washington, George


          
            Sir,
            Philadelphia Feby 7th 1780
          
          I do myself the honour to forward the enclosed letter from Genl Lincoln address’d to your Excellency.
          As Major Lane the Express charged with this Letter was late a Prisoner in Savannah, and your Excellency must be anxious to know the State of the Prisoners in the southern Department; I have examined him on that Subject and taken his information in writing which is herewith enclosed, yet hoping you may find in Genl Lincolns Letter a more accurate Account of the Matter. I have the honour to be with the highest respect your Excy’s hble Servt
          
            Sam. Huntington.
          
        